Citation Nr: 0515127	
Decision Date: 06/03/05    Archive Date: 06/15/05

DOCKET NO.  99-21 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent 
for residuals of a right middle finger injury.

2.  Entitlement to an initial rating in excess of 10 percent 
for chronic left olecranon bursitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Joseph A. Rose, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1996 to 
November 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Indianapolis, Indiana.  In this decision, the RO granted 
entitlement to service connection for residuals of a right 
middle finger injury and chronic left olecranon bursitis and 
evaluated these disorders.  The veteran appealed the initial 
evaluations.  During the pendency of this appeal, the veteran 
changed his residence to the State of Washington and, as a 
result, jurisdiction of this case was transferred to the RO 
in Seattle, Washington.

In September 2000, the Board remanded this case to the RO so 
a requested Board hearing could be conducted.  The veteran 
was afforded a hearing before an acting Veterans Law Judge 
(VLJ) from the Board sitting at the RO in January 2003.  This 
VLJ will make the final determination in this case.  See 38 
U.S.C.A. §§ 7102(a), 7107(c) (West 2002).  The Board again 
remanded this case in July 2003 for further development, 
including notification of the Veterans Claims Assistance Act 
(VCAA), obtaining VA records, and scheduling the veteran for 
a VA examination.  


FINDINGS OF FACT

1.  The veteran's residuals of right middle finger injury 
demonstrates subjective complaints of pain, swelling, and 
limitation of use; clinical evidence shows no evidence of 
favorable ankylosis of the index finger, or any other finger, 
of the right hand, nor unfavorable ankylosis or amputation, 
or neurological defects.  

2.  The veteran's chronic left olecranon bursitis (left elbow 
disability) demonstrates subjective complaints of pain and 
swelling with limitation of use; clinical evidence show full 
extension and limitation of flexion to 135 degrees with no 
pain on range of motion testing.  


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the right middle finger have 
not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.71a, Diagnostic Code 5226 (2004).

2.  The criteria for an evaluation in excess of 10 percent 
for chronic left olecranon bursitis have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Codes 5019, 5206, 5207 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to notify and assist

The President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA) on November 9, 2000.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  The legislation provides, 
among other things, for notice and assistance to claimants 
under certain circumstances.  VA has issued final rules to 
amend adjudication regulations to implement the provisions of 
the VCAA.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  These regulations establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and the scope of assistance VA will provide to a claimant who 
files a substantially complete application for VA benefits.  

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should give us 
everything you've got pertaining to your claim.  

In the instant case, the initial unfavorable agency decision 
was made prior to receiving proper VCAA notification.  
However, upon review, the Board finds that the lack of such a 
pre-agency of original jurisdiction-decision notice did not 
result in prejudicial error in this case.  Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet. App. April 14, 2005)

The initial unfavorable agency decision was made prior to 
passage of the VCAA.  Therefore, it was not possible for VA 
to issue the VCAA notice before the initial decision was 
made.  Furthermore, following the Board remand in July 2003, 
the RO notified the veteran of the evidence and information 
necessary to substantiate his claims in letters dated in 
August 2003 and March 2004.  The VA fully notified the 
veteran of what is required to substantiate such claims in 
the letters and in the December 2004 supplemental statement 
of the case (SSOC).  Together, the VCAA letters and SSOC 
provided the veteran with a summary of the evidence, the 
applicable laws and regulations, and a discussion of the 
facts of the case.  VA specifically notified the veteran that 
VA would obtain all relevant evidence in the custody of a 
federal department or agency.  He was advised that it was his 
responsibility to either send medical treatment records from 
his private physician regarding treatment, or to provide a 
properly executed release so that VA could request the 
records for him.  No other evidence has been identified by 
the veteran.  It is therefore the Board's conclusion that the 
veteran has been provided with every opportunity to submit 
evidence and argument in support of his claims, and to 
respond to VA notices.  The duty to notify the appellant was 
satisfied under the circumstances of this case.  38 U.S.C.A. 
§ 5103.  Supra, Mayfield. 

The Board notes that, during the pendency of this appeal, VA 
issued new regulations at 38 C.F.R. § 4.71a, Diagnostic Codes 
5216-30.  See 67 Fed. Reg. 48784 (August 26, 2002).  The 
Statement of the Case (SOC) and the SSOC informed the veteran 
of both the old and new criteria evaluating fingers 
applicable to this claim.  Obviously, the agency of original 
jurisdiction (AOJ) had the opportunity to determine the 
applicability of both the old and new rating criteria to the 
current claim.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. 
Cir. 2003); see also VAOPGPREC 7-2003 (Nov. 19, 2003).  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  In the current 
case, the veteran was afforded a VA compensation examination 
in April 2004.  This examination noted an accurate medical 
history, detailed findings on examination, and the 
appropriate diagnosis and opinions (to include functional 
limitation during periods of symptomatic flare-up).  The 
examiner clearly indicated in his report that he had reviewed 
the medical evidence in the veteran's claims file in 
connection with this examination.  Therefore, this 
examination is adequate for VA purposes.  See Wells v. 
Principi, 326 F.3d 1381 (Fed. Cir. 2003), and Charles v. 
Principi, 16 Vet. App. 370 (2002).

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2004).  In the 
present case, the evidence includes the service medical 
records, VA treatment records, VA examination reports dated 
in August 1998, September 1998, June 2002, September 2002, 
and April 2004, and written statements from lay witnesses and 
the veteran.  As VA examinations and other medical evidence 
is of record, the Board finds no further VA examination 
necessary in this case.  The appellant has testified before 
the undersigned and a transcript of this testimony has been 
associated with the claims file.  As the veteran has not 
provided any additional evidence or identified any other 
relevant medical treatment, further development of the 
medical evidence for the issues decided below is not 
warranted.

In July 2003, the Board remanded this case to the AOJ for 
issuance of a VCAA letter, development of the veteran's 
treatment records, obtaining a VA compensation examination, 
and readjudication of the case.  The AOJ has fully complied 
with these remand instructions.  See Stegall v. West, 11 Vet. 
App. 268, 270-71 (1998).  Therefore, the Board concludes that 
all pertinent evidence reasonably obtainable regarding the 
issue decided below has been obtained and incorporated into 
the claims file.  

To the extent that VA in anyway has failed to fulfill any 
duty to notify and assist the appellant, the Board finds that 
error to be harmless.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2001) (The "harmless error doctrine" is 
applicable when evaluating VA's compliance with the VCAA).  
Of course, an error is not harmless when it "reasonably 
affected the outcome of the case."  ATD Corp. v. Lydall, 
Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); see also Mayfield, 
supra.  As all medical evidence obtainable by VA has been 
associated with the claims file, the Board finds that the 
duty to assist has been fulfilled and any error in the duty 
to notify would in no way change the outcome of the below 
decision.  The notification provided to the appellant in the 
letters, SOC, and SSOC discussed above provided sufficient 
information for a reasonable person to understand what 
information and evidence was needed to substantiate the claim 
on appeal.  In this regard, while perfection is an 
aspiration, the failure to achieve it in the administrative 
process, as elsewhere in life, does not, absent injury, 
require a repeat performance.  Miles v. M/V Mississippi 
Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).  

Based on the above analysis, the Board determines that no 
reasonable possibility exists that further assistance would 
aid in the substantiation of the appellant's claim.  
38 U.S.C.A. 5103A.  In addition, as the appellant has been 
provided with the opportunity to present evidence and 
arguments on his behalf and availed himself of those 
opportunities, appellate review is appropriate at this time.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).


II.  Increased Evaluation

Review of the record shows that in a November 1998 rating 
decision, the veteran was awarded service connection for 
residuals of a right middle finger injury, rated as 
noncompensable, and awarded service connection for chronic 
left olecranon bursitis (left elbow disability), rated as 10 
percent disabling.  The veteran appealed the assigned 
evaluations in a December 1998 notice of disagreement.  In a 
November 2002 rating action, the noncompensable rating for 
right middle finger injury was increased to 10 percent 
disabling.  

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities. 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2004).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  Consideration is to be 
given to all other potentially applicable provisions of 38 
C.F.R. Parts 3 and 4, whether or not they have been raised by 
the veteran, as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
distinguished between a veteran's dissatisfaction with the 
initial rating assigned following the grant of service 
connection, and a claim for an increased rating for a 
service-connected condition.  The Court discussed that in the 
case of an initial rating; separate ratings can be assigned 
for separate periods of time based on the facts found, a 
practice known as "staged" ratings.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. § 4.40 (2003).  The United States Court 
of Appeals for Veterans Claims (Court) has held that the RO 
must analyze the evidence of pain, weakened movement, excess 
fatigability, or incoordination and determine the level of 
associated functional loss in light of 38 C.F.R. § 4.40, 
which requires the VA to regard as "seriously disabled" any 
part of the musculoskeletal system that becomes painful on 
use.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

In the evaluation of service-connected disabilities, the 
entire recorded history, including medical and industrial 
history, is considered so that a report of a rating 
examination, and the evidence as a whole, may yield a current 
rating which accurately reflects all elements of disability, 
including the effects on ordinary activity.  38 C.F.R. §§ 
4.1, 4.2, 4.10.  All benefit of the doubt will be resolved in 
the veteran's favor.  38 C.F.R. § 4.3 (2004).

Right Middle Finger

In support of his claim, the veteran provided written 
statements from lay witnesses.  A statement from J. S. dated 
in December 1998 indicated that she waited for the veteran 
during his first VA examination dated in August 1998.  She 
reported that he returned from the examination approximately 
10 to 15 minutes after he left.  For his right middle finger, 
she observed that the pain in his finger woke him up at 
night.  She observed his right hand was swollen when awakes 
in the middle of the night.  J.S. stated that the pain and 
swelling in his right hand were with him everyday and limited 
him in many ways, including pain when lifting groceries.  

In a May 2000 statement, the veteran's business computer 
training instructor noted that since knowing the veteran from 
February 2000, he observed the veteran having a high level of 
pain in his arms and hands.  The veteran appeared to struggle 
with typing for longer periods of time and that in his 
experience; the veteran was suffering more severe pain than 
other "new" students.  

At his hearing before the undersigned Judge in January 2003, 
the veteran complained of having pain and swelling in his 
right finger, difficulty gripping things and supporting his 
own weight, and pain to the wrist when flexing.  

The RO rated the veteran's service-connected middle finger 
disorder under the provision of Diagnostic Code 5226.  Under 
Diagnostic Code 5226, ankylosis of the ring or little finger, 
a 10 rating is warranted for either the dominant or non-
dominant hand.  The note under Diagnostic Code 5226 indicated 
to also consider whether evaluation as amputation is 
warranted and whether an additional evaluation is warranted 
for resulting limitation of motion or other digits or 
interference with overall function of the hand.  

VA examination report dated in August 1998 the veteran 
complained of severe right hand pain with any activity 
centered over the metacarpal phalangeal ("MCP") joint of 
the third finger and had difficulty using his right hand.  
Examination revealed a well-healed surgical scar over the 
dorsal radial aspect of the right third MCP joint.  He had 
full extension of that finger.  With attempts at composite, 
the veteran came within 5 millimeters (mm.) of his palm.  He 
was able to complete it passively and hold it.  There was a 
mild amount of swelling about the third MCP joint without 
significant erythema.  There also appeared to be good glide 
of the tendon on passive range of motion without evidence of 
"fixtrix."  

VA examination report dated in September 1998 noted a well-
healed scar on the extensor aspect of his right middle 
finger, 2-centimeter (cm.) long, and 1 mm. wide.  He also 
exhibited minimal tenderness of the extensor aspect of his 
third MCP joint on the extensor aspect.  No keloid formation.  
There was also no muscle herniation or underlying attachment 
to other structures.  The diagnosis was status post extensor 
tendon repair, right middle finger, with subjective 
complaints of constant pain in his right middle finger.  

A March 1999 VA clinical record noted complaints of right 
fifth finger when using a screwdriver.  Examination noted 
full extension and flexion with the finger, but swelling in 
the middle finger.  No fracture or dislocation noted.

VA examination report dated in June 2002 noted normal range 
of motion of the fingers.  The fingertips could touch the 
palm of the right hand completely.  He was able to fully 
extend all of the fingers.  

VA examination report dated in September 2002 noted 
subjective complaints of pain in the right hand each day, 
averaging "2/20."  Pain increased to 4-6 out of 10 with 
activities such a hammering or using a hammer to remove nails 
(at a job site where he does light clean up work on 
construction sites for a contractor who is a friend of his).  
He also indicates that he felt discomfort and weakness in the 
hand, wrist, and forearm.  

Examination revealed no swelling in the fingers, hand, or 
wrist.  Strength was weaker with grip in the right hand when 
only one finger was used for grip, but when two fingers was 
used for grip, strength was equal on both sides.  There was 
approximately 2 degree flexion contracture of the proximal 
interphalangeal ("PIP") joint of the right middle finger.  
It appeared slightly larger in size than the opposite middle 
finger.  There was mild tenderness on palpation, dorsally, 
medially, and volarly over the MCP joint.  Range of motion of 
the right hand was from 2 degrees of flexion to full flexion 
of all joints.  X-ray report dated in March 2002 noted no 
fracture or dislocation in the right hand.  

VA emergency room report dated in December 2002 that the 
veteran fell off a ladder and cut his left hand.  The veteran 
complained of bumping his head and experienced pain in his 
muscles of his shoulders and neck. No reported injuries to 
his right hand were noted.  

VA examination dated in May 2004 noted that right hand looked 
normal.  There was a 1-inch long, faint looking surgical scar 
along the radial side of the MCP joint of the middle finger.  
The scar was well-healed, hardly visible, and there was no 
tenderness.  There was no skin changes.  Extension tendon 
function was full against resistance and without it.  
Passively, the movement was also full.  Extensor pollicis 
longus muscle was intact and grip strength was good.  Finger 
flexion was full and he could bring the fingertip in the 
palm.  There was no atrophy of the finger muscles and there 
was no evidence of carpal tunnel syndrome.  The joint motion 
of the MCP joint of the middle finger was 0-95 degrees and 
distal interphalangeal ("DIP") joint was 0-35 degrees.  
Electromyograph (EMG) of the right upper extremity was 
obtained and reported normal electrodiagnostic test of the 
right upper extremity without evidence of carpal tunnel 
syndrome, ulnar nerve entrapment, radiculopathy, plexopathy, 
or peripheral neuropathy.   

Upon review, the medical records and lay witness statements 
clearly support a finding that the veteran experiences 
limitations associated with his service-connected right 
middle finger disability.  Nevertheless, the veteran is 
already receiving the highest evaluation available under 
Diagnostic Code 5226. 

The note in Diagnostic Code 5226 directs VA to consider other 
diagnostic codes if the symptomatology warrants 
consideration.  Limitation of other digits is referenced in 
the Note under Diagnostic Code 5226.  Diagnostic Code 5223 
provides a 20 percent evaluation for favorable ankylosis of 
the long finger and index finger of one hand.  However, 
ankylosis is not found in the medical evidence.  Moreover, 
the supporting clinical evidence, particularly the June 2002 
and May 2004 VA examination reports, demonstrates that the 
other fingers of the veteran's right hand are otherwise 
normal and provide the veteran with proper grip support and 
strength, even when Deluca factors are considered.  The 
latest VA examination of April 2004 found no loss of motion 
in the finger and the examiner opined that there would be no 
additional loss of function due to symptomatic flare-ups.  
See 38 C.F.R. §§ 4.40, 4.45.  As noted above, finger flexion 
was normal on both the June 2002 and May 2004 VA examination 
reports and no atrophy was noted.  Regardless, the highest 
evaluation allowed under Diagnostic Code 5229 for limitation 
of motion in the middle finger is 10 percent; the evaluation 
already awarded the veteran's finger disability.  
Furthermore, the May 2004 VA examination report noted no 
neurological effects associated with the veteran's right hand 
or right upper extremity, including carpal tunnel syndrome, 
to warrant a separate rating under 38 C.F.R. § 4.124a.  

As noted above, the rating criteria at 38 C.F.R. § 4.71a 
evaluating loss of motion in the fingers had changed during 
the pendency of this appeal.  Based on the preceding 
analysis, the Board finds that the veteran is entitled to a 
uniform 10 percent evaluation for the entire appeal period.  
Neither the old nor new rating criteria at 38 C.F.R. § 4.71a 
authorize a higher evaluation for any period; therefore, any 
issue of whether the new criteria has retroactive effects is 
moot.  See Landgraf v. USI Film Products, 511 U.S. 244 
(1994); Regions Hospital v. Shalala, 522 U.S. 448 (1998); 
Kuzma, supra.


Left Elbow Disability

In support of his claim, the veteran submitted a lay 
statement from J.S. dated in December 1998.  She observed 
that his left elbow disability caused him difficulty in 
eating in that he could not rest his elbow on the table and 
had difficulty lifting objects in his left elbow.  The 
veteran testified before the undersigned Judge in January 
2003 that he has pain in his left elbow, especially when 
carrying things.  He can only carry items with his arm 
straight out, otherwise he is in a great deal of pain.  He 
also experiences swelling in the elbow and places a cushion 
under his left elbow for support when leaning.

The RO evaluated the veteran's left elbow disability as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Code 
5019 for bursitis.  Diseases under Diagnostic Code 5019 will 
be evaluated based on  limitation of motion of affected parts 
as arthritis.  Diagnostic Code 5003 provides that 
degenerative arthritis, established by X-ray findings, will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  38 C.F.R. § 4.71a, Diagnostic 
Code 5010.  In the absence of limitation of motion, X-ray 
evidence of involvement of 2 or more major joints or two or 
more minor joint groups, with occasional incapacitating 
exacerbations warrants a 20 percent evaluation.  See 38 
C.F.R. § 4,71a, Diagnostic Code 5003.

For the elbow, limitation of motion is rated under Diagnostic 
Codes 5206 (flexion of the forearm) and 5207 (extension of 
the forearm).  Under Diagnostic Code 5206, minor hand, a 10 
percent evaluation is warranted for limitation of flexion to 
100.  A 20 percent evaluation is warranted for limitation to 
70 and 30 percent is warranted for limitation to 55 degrees.  
Under Diagnostic Code 5207, minor hand, a 10 percent 
evaluation is warranted for extension limited to 60 degrees.  
A 20 percent evaluation is warranted for limitation to 90 
degrees and a 30 percent evaluation is limited to 100 
degrees.  38 C.F.R. § 4.71a, Diagnostic Codes 5206 and 5207. 
Medical records demonstrate that the veteran is right-handed.  
The average normal range of flexion of the elbow is 145 
degrees.  38 C.F.R. § 4.71, Plate I.  

Considering all the pertinent medical evidence of record, VA 
examination reports dated in August 1998, June 2002, and 
September 2002 demonstrated the greatest limitation of motion 
on flexion to be 135 degrees, even when Deluca factors were 
considered.  The September 2002 VA examination report 
specifically noted that range of motion of both elbows was 
normal without pain from full flexion to 135 degrees.  The 
most recent VA examination report, dated in April 2004, noted 
elbow flexion to 140 degrees with no complaints of pain.  In 
addition, all the examination reports noted no limitation to 
extension, even when Deluca factors were considered.  As 
such, the medical evidence does not support a higher initial 
evaluation under Diagnostic Codes 5206 or 5207.  As for other 
diagnostic codes, there is no evidence of ankylosis of the 
left elbow to warrant an evaluation under Diagnostic Code 
5205.


Extraschedular

The Board has also reviewed the record under the provisions 
38 C.F.R. § 3.321.  While the lay statements from the veteran 
evidence demonstrates limitations in his ability to perform 
his work due to his service-connected disabilities involving 
his right middle finger and left elbow, it does not show that 
there has been marked interference with the veteran's work 
performance as to warrant an extraschedular evaluation.  
There is also no evidence that the veteran has been 
hospitalized or has required frequent treatment due to his 
right middle finger disability or left elbow.  

The Board recognizes the veteran's subjective complaints and 
assertions that his two service-connected disabilities 
warrant higher initial evaluations.  However, the clinical 
evidence does not support the veteran's assertions.  As such, 
the preponderance of the evidence is against the claims for 
higher initial evaluations for his right middle finger 
disability and left elbow disability.  Thus the benefit-of-
the-doubt rule does not apply, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).



ORDER

Entitlement to a higher initial evaluation for right middle 
finger disability is denied.  

Entitlement to a higher initial evaluation for left elbow 
disability is denied.  



	                        
____________________________________________
	M.L. WRIGHT
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


